                              Case 1:16-cr-00467-AKH Document 296 Filed 02/14/19 Page 1 of 7
AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet 1



                                            UN ITE D STATES DISTRICT CO UR T
                                          Southern Distri ct of New York
                                                          )
               UNITED STAT ES OF AME RICA                 )      JUDGMENT IN A CRIM INAL CASE
                            v.                            )
                                                           )
                     Murray Huberfeld                            Case Number: 1: S2 16 Cr. 00467-02(AKH)
                                                           )
                                                           )     USM Number: 77763 -054
                                                           )
                                                           )      Henry Mazurek/ AUSA, Martin Bell
                                                                 Defend ant's Attorney
                                                           )
 THE DEFENDANT:
 ~ pleaded guilty to count(s)           1                                                                      --------------
                                      -----------------------
 • pleaded nolo contendere to count(s)
    which was accepted by the court.
  0 was found guilty on count(s)
     after a plea of not guilty.

  The defendant is adjudicated guilty of these offenses:




                                                                                                                                       nt to
         The defendant is sentenced as provided in pages 2 throug
                                                                  h           __7__ _ of this judgment. The sentence is imposed pursua
  the Sentencing Reform Act of 1984.
  0 The defendant has been found not guilty on count(s)
                       All open counts                       0 is      ~ are dismissed on the motion of the United States.
   ~ Count(s)
                                                                                                                    days of an)' change of name, residence,
                                                                United States attorney for this district within 30 fully
            It is ordered that the defendant must notify thespecia   l assessments imposed  by  this judgm  ent are      paid. If ordered to pay restitution,
   or mailing address until all fines, restitution, costs, and attorney of material changes in economic circumstances.
   the defenaant must notify the court and United States
                                                                               2/12/2019



                        USDCSDNY                                              Signature of Judge
                        DOCUMENT
                        ELECTRONICALLY FILED
                        DOC#:----=--+-.....,.....-1'--........- -              Hon. Alvin K. Hellerstein, U.S. District Judge
                                                                              Name and Title of Judge
                        DATE FILED:--r-' -+-+ -i---i --

                                                                               Date                          7
                            Case 1:16-cr-00467-AKH Document 296 Filed 02/14/19 Page 2 of 7
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                    Judgment - Page _ _2__ of   7
 DEFENDANT: Murray Huberfeld
 CASE NUMBER: 1: S2 16 Cr. 00467-02(AKH)

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
  30 months. Deft. notified of his right to appeal.




    Ill'   The court makes the following recommendations to the Bureau of Prisons:

  that the defendant be confined at the Otisville facility to promote family visits.




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.       D p.m.       on

           D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                      to

 at - - - - - - - - - - - - - - - , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                         By ---------------,--------=----,-=-=---::-c-=------
                                                                                             DEPUIT UNITED STATES MARSHAL
                               Case 1:16-cr-00467-AKH Document 296 Filed 02/14/19 Page 3 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                                             3_ of
                                                                                                             Judgment-Page _ _              7
DEFENDANT: Murray Huberfeld
CASE NUMBER: 1: S2 16 Cr. 00467-02(AKH)
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     3 years.




                                                      MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               Ill The above drug testing condition is suspended, based on the court's determination that you
                     pose a low risk of future substance abuse. (check if applicable)
4.       @" You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
5.       @" You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence.        (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                              Case 1:16-cr-00467-AKH Document 296 Filed 02/14/19 Page 4 of 7
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                   Judgment-Page                  of _ _ _ _ __
DEFENDANT: Murray Huberfeld
CASE NUMBER: 1: S2 16 Cr. 00467-02(AKH)

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
2.        After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
3.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
4.        You must answer truthfully the questions asked by your probation officer.
5.        You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
8.        You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      ·   convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
9.        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.       You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.       You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
12.       If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
13.       You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                         Date
                                                                                                                     ------------
                         Case
 AO 245B(Rev. 02/18) Judgment  in a 1:16-cr-00467-AKH
                                    Criminal Case       Document 296 Filed 02/14/19 Page 5 of 7
                     Sheet 3D - Supervised Release
                                                                                           Judgment-Page    5      of   -~7__
DEFENDANT: Murray Huberfeld
CASE NUMBER: 1: S2 16 Cr. 00467-02(AKH)

                                  SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall provide the probation officer with access to any requested financial information.

2. The defendant must not incur new credit charges or open additional lines lines of credit without the approval
of the probation officer unless you are in compliance with the installment payment schedule.

3. The defendant shall pay restitution in the amount of $19,000,000.00, jointly and severally with co-conspirators
Norman Seabrook (16 Cr. 467) and Jona Rechnitz (16 Cr. 389). The defendant shall pay 7 million dollars within 60
days. Payment of 7 million dollars is stayed pending appeal. The defendant shall continue to make restitution payments
after release from custody in the amount of 250k per quarter.

4. The defendant shall be supervised by the district of residence.
AO 245B (Rev. 02/18)
                            Case 1:16-cr-00467-AKH Document 296 Filed 02/14/19 Page 6 of 7
                       Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                      Judgment - Page     6    of         7
DEFENDANT: Murray Huberfeld
CASE NUMBER: 1: S2 16 Cr. 00467-02(AKH)
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                     JVTA Assessment*                                        Restitution
TOTALS             $ 100.00                     $                               $                         $ 19,000,000.00



D The determination of restitution is deferred until           ----
                                                                        . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payn:ient, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

                                                                                                                                                 e




TOTALS                               $              19,000,000.00           $             19,000,000.00
                                                                                ----------

D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       ~ the interest requirement is waived for the            D fine   ~ restitution.

       D the interest requirement for the           D fine      •   restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                          Case
AO 245B (Rev. 02/18) Judgment       1:16-cr-00467-AKH
                               in a Criminal Case                 Document 296 Filed 02/14/19 Page 7 of 7
                     Sheet 6 - Schedule of Payments

                                                                                                                            7 - of
                                                                                                          Judgment - Page - -                  7
DEFENDANT: Murray Huberfeld
CASE NUMBER: 1: S2 16 Cr. 00467-02(AKH)

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     liZ'.i   Lump sum payment of$       100.00              due immediately, balance due

               •    not later than                                , or
               •    in accordance with
                                         •   C,
                                                   •    D,
                                                              •    E, or     D F below; or
B     •        Payment to begin immediately (may be combined with          • c,       •   D,or     D F below); or
C     D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D        Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

E     •        Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZ'.i   Special instructions regarding the payment of criminal monetary penalties:

               The defendant shall pay restitution in the amount of $19,000,000.00, jointly and severally with co-conspirators
               Norman Seabrook (16 Cr. 467) and Jona Rechnitz (16 Cr. 389). The defendant shall pay 7 million dollars within
               60 days. Payment of 7 million dollars is stayed pending appeal. The defendant shall continue to make restitution
               payments after release from custody in the amount of ~per quarter.             ~
                                                                                ,
                                                                           ,IJ.~c:>t>O                      ~
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
